           Case 1:19-cv-10391-RA Document 6 Filed 04/30/20 Page 1 of 2

                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED: 4/30/2020

A. ANURA RUPASINGHE,

                              Plaintiff,

                       v.
                                                                 19-CV-10391 (RA)
NANDASENA GOTABAYA RAJAPAKSE;
                                                                       ORDER
MICHAEL R. POMPAE, Secretary of State;
and UNITED STATES DEPARTMENT OF
STATE,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff A. Anura Rupasinghe filed this action on November 8, 2019. A summons was

issued for each Defendant that day. Plaintiff, however, does not appear to have served the

Complaint or summons on Defendants. On March 19, 2020, the Court ordered Plaintiff to

“submit a letter . . . by April 24, 2020 explaining why he failed to serve the summons and

Complaint on Defendants within the 90 days prescribed by Rule 4(m) of the Federal Rules of

Civil Procedure, or, if Plaintiff believes that Defendants have been served, explaining when and

in what manner such service was made.” Dkt. 5. The Court warned that if it “d[id] not receive a

letter by April 24, 2020 showing good cause why such service was not made within the 90 days,

the claims against Defendants will be dismissed for failure to prosecute under Federal Rule of

Civil Procedure 41(b).” Id. As of today’s date, Plaintiff has not responded to the Court’s March

19th Order, nor has he otherwise indicated that he intends to pursue this action.

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court may

dismiss an action if “the plaintiff fails to prosecute or otherwise comply with [the] rules or a

court order.” Fed. R. Civ. P. 41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir.
           Case 1:19-cv-10391-RA Document 6 Filed 04/30/20 Page 2 of 2



2014). Under Rule 41(b), a district court may dismiss an action sua sponte for failure to

prosecute after notifying the plaintiff. See LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209

(2d Cir. 2001). Because the Court has not received any response from Plaintiff, including any

indication that Plaintiff intends to pursue this case, the instant action is dismissed without

prejudice pursuant to Rule 41(b). The Clerk of Court is respectfully directed to terminate all

pending motions and close the case.

SO ORDERED.

Dated:         April 30, 2020
               New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge




                                                2
